United States Court of Appeals
                      For the First Circuit

No. 18-2053

                          UNITED STATES,

                             Appellee,

                                v.

                      JOSE A. TIRADO-NIEVES,

                       Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO
         [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                              Before

                        Lipez and Thompson,
                          Circuit Judges.


     Kendys Pimentel-Soto, with whom Kendys Pimentel-Soto Law
Office LLC was on brief, for appellant.
     Julia M. Meconiates, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                         December 3, 2020




     
       Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion.     The remaining two panelists
therefore issued the opinion pursuant to 28 U.S.C. § 46(d).
               LIPEZ, Circuit Judge.         Appellant Jose A. Tirado-Nieves

was sentenced to eighty-six months' imprisonment after pleading

guilty    to    two   firearms   counts.       He   claims   the   sentence   was

procedurally unreasonable because the district court improperly

applied    a     four-level      sentencing     enhancement    based    on    his

possession      of    firearms   "in   connection     with   another   felony,"

U.S.S.G. § 2K2.1(b)(6)(B), and because the court imposed an above-

Guidelines sentence without proper notice.              After careful review

of the record, we affirm.

                                        I.

A.   Offense Conduct and Guilty Plea1

               In August 2017, an anonymous tipster notified the Puerto

Rico police that Tirado-Nieves had been carrying a weapon in plain

view in the neighborhood where he lived.              In a subsequent search

of his home, officers found Tirado-Nieves in a bedroom near an

open black bag containing two rifles.                They also found there a

pistol with an adapter to convert the firearm into an automatic

machinegun, eight cell phones, ten pistol magazines of various

capacities and calibers, approximately 370 rounds of ammunition,

and a suitcase containing a plastic baggie with a small amount of



     1Since Tirado-Nieves's appeal follows a guilty plea, "we draw
the relevant facts from . . . the change-of-plea colloquy, the
undisputed portions of the presentence investigation report
('PSR'), and the transcript of the disposition hearing." United
States v. O'Brien, 870 F.3d 11, 14 (1st Cir. 2017).


                                       - 2 -
marijuana, as well as various items the government identified as

drug paraphernalia.2   The drug-related items included color-coded

vials, small plastic bags, sifters, baking soda, and a scale.

Tirado-Nieves admitted that the firearms and other items belonged

to him, and he further admitted that he previously had served a

prison term for a felony.

          Tirado-Nieves subsequently entered a guilty plea to

charges of unlawful possession of a firearm by a felon and illegal

possession of a machinegun. See 18 U.S.C. §§ 922(g)(1), 924(a)(2),

922(o).

B.   Probation Office Sentencing Recommendation

          Tirado-Nieves's    Presentence   Investigation    Report

("PSR") determined a total offense level ("TOL") of 23 based on a

calculation that reflected two enhancements: two points because

the crimes involved three firearms, see U.S.S.G. § 2K2.1(b)(1)(A),

and four additional points because Tirado-Nieves "possessed [a]

firearm or ammunition in connection with another felony offense,"

U.S.S.G. § 2K2.1(b)(6)(B).   The PSR also subtracted three points

for acceptance of responsibility.   See U.S.S.G. § 3E1.1.




     2  The record in some places indicates that the drug
paraphernalia and some of the firearms were found in a second
bedroom, rather than in the master bedroom. Tirado-Nieves does
not suggest that this discrepancy matters, and we therefore assume
that the items were all found in the same room.


                               - 3 -
           After   Tirado-Nieves        objected   to    the      four-point

enhancement set forth in § 2K2.1(b)(6)(B), the Probation Office

elaborated on its rationale for that increase in an addendum to

the PSR.   The addendum noted that "[t]he firearms were found in

close proximity to drugs, drug manufacturing materials, and drug

paraphernalia," and it concluded that, because "the presence of

the firearm[s] has the potential of facilitating another felony

offense, which in this case is drug trafficking[,] . . . the

defendant possessed the firearms in connection with another felony

offense[,] drug trafficking."

           Accordingly,   based    on    a   criminal   history    category

("CHC") of III and the TOL of 23,3 the PSR calculated a Guidelines

range for Tirado-Nieves of 57 to 71 months' imprisonment.            The PSR

stated that no factors warranting a sentence outside the Guidelines

range had been identified, although the report noted that the

district court could, in its discretion, impose a variant sentence

pursuant to 18 U.S.C. § 3553(a).         After the addendum was issued,

Tirado-Nieves submitted a formal objection to the application of

the four-point enhancement, and he requested a sentence within the

37-to-46-month range that applied without it.




     3 The CHC III designation was based on the Probation Officer's
assignment of six criminal history points for Tirado-Nieves's past
convictions, which primarily involved weapons violations.       See
U.S.S.G. ch. 5, Part A.


                                  - 4 -
C.     Sentencing Hearing

            The applicability of the four-level enhancement was

vigorously debated at the sentencing hearing.          At the outset of

the hearing, when the court sought to confirm that all objections

to the PSR had been resolved, the government noted that the

§ 2K2.1(b)(6)(B) enhancement remained in dispute.        The government

then   asserted   that,   given    Tirado-Nieves's   possession      of    an

"incredible    amount     of    paraphernalia"   suggestive     of        drug

trafficking,    the   court    could   "reasonably   conclude   that      the

evidence shows that the firearms possessed in this case were in

connection to the commission of another crime" even though the

government did not charge Tirado-Nieves with a drug trafficking

offense.   The district court was initially persuaded, stating that

"it's my time to rule, and I find that those are clearly related

to, and the four points do stand."

            At that point, defense counsel asked to present argument

on the enhancement, and the court obliged. Tirado-Nieves's counsel

then argued, in effect, that some items characterized by the

government as "tools of the trade" -- such as the eight cellphones

-- were everyday household items that should not be viewed as

evidence of drug trafficking.

            However, the district court, plainly skeptical that the

authorities had found an "innocent" cache of items, observed that,

aside from a notebook the government had described as a "ledger,"


                                   - 5 -
"[e]verything else that is there is related to [the] drug trade."

Referring to a one-edged blade found in the room, the court

continued: "[U]sually you don't need to be a rocket scientist to

know this is to cut cocaine, to cut powder."        The court pointed to

other items seized -- including a sifter, baking soda, and zip-

lock bags -- and then asked, "[w]hat is it I'm missing?"               After

the court observed that "[e]verything by itself can be an innocent

item," defense counsel clarified that he was not saying that the

items were innocent.     He acknowledged that the items could be used

for drug trafficking, but he emphasized that they "are equally

indicative of drug possession."        Where, as here, there was no

evidence   of   prior   drug   trafficking   by   Tirado-Nieves   or    more

suggestive evidence -- such as cash -- the paraphernalia was "all

indicative of personal use."          In such circumstances, counsel

argued, the firearms cannot be linked to drug trafficking and the

enhancement should not apply.

           In response, the government argued that Tirado-Nieves's

counsel had "minimiz[ed] the amount of paraphernalia that was

found," noting that all of it was found in the bedroom where

firearms were recovered and "not in the kitchen" or "all over the

house."    The prosecutor gave the court additional photographs of

the seized paraphernalia,4 and asserted that, "for counsel to argue


     4 The government had previously submitted photographs with
its Sentencing Memorandum.


                                   - 6 -
that that incredible amount of paraphernalia is for his personal

use or could be attributed to personal use[,] is . . . absurd."

Defense counsel then responded briefly, emphasizing that "the

facts of this case do not look like any of the other cases

. . . that I've seen where the enhancement is applied."

                In announcing its ruling, the court began by noting "the

fact that all of these items were found together in the bedroom of

this defendant."         The court continued:

                     Taking into consideration the amount of
                what is in there, and the color coded [vials],
                the ziplocs, the marijuana, the one edge
                blades . . . which are commonly known to cut
                material, either the mixers or any powdery
                substance, it is more indicative than anything
                else of the commission of a state or federal
                offense. And specifically a state offense.

Then,       after   reviewing   aloud    the     Guidelines'   application   note

elaborating on the crimes that qualify as "another felony offense"

for purposes of the four-point enhancement,5 the court observed

that        "certainly   the   illegal   possession     or   the   possession   of

paraphernalia is a state offense as well."                   The district court

referenced "the quantity . . . and the type of items" found at

Tirado-Nieves's home, observing that "those are indicative and




        5
       The court stated that "another felony offense . . . means
any federal, state or local offense . . . [p]unishable by
imprisonment for a term exceeding one year, regardless of whether
a criminal charge was brought or a conviction was obtained." See
U.S.S.G. § 2K2.1 cmt. n.14(C).


                                         - 7 -
more indicative than not that those are related to the commission

of another offense.          So the plus four does remain."

               After   next    resolving    in     Tirado-Nieves's       favor    the

government's sole objection to the PSR,6 and hearing additional

arguments      about   the    appropriate    sentence,      the    district     court

adopted the Guidelines range of 57 to 71 months proposed in the

PSR.       The court reiterated that four points were added pursuant to

§ 2K2.1(b)(6)(B)        "[s]ince    these        weapons    were    possessed      in

connection with another felony offense in which the defendant had

reason to believe it would be used in connection with another

felony offense."        The court then reviewed Tirado-Nieves's prior

convictions,       educational     and    employment       background,    and    his

substance abuse and mental health history.                 After describing the

murders of several of Tirado-Nieves's family members, the district

court made the following statement:

                    It seems that of course the actions that
               he has engaged in will keep driving him to
               this path of violence. Here we have that in
               the commission of this offense, the only way
               of describing this, anyone who looks at the

       6
       The government argued that the court should use a base
offense level ("BOL") of 22 -- rather than a BOL of 20, as
calculated in the PSR -- based on its view that a prior conviction
for robbery should be treated as a crime of violence.        After
extended discussion, the court stated that it would "not be
disposing in a conclusive way of the issue," but would "just give
the benefit of the doubt and go along with the recommendation of
the probation officer of not allocating those points." The court
then indicated that the two points would not matter because it had
already concluded that "a sentence outside of the applicable
guideline range is necessary."


                                         - 8 -
pictures brought by the government in the
sentencing memo and the ones we have here is
that he had an arsenal.

     We are talking about rifles.     We are
talking about modified pistols to shoot in an
automatic fashion. Ammunition. He possessed
a large quantity of magazines and ammunition.
Some of these magazines are large capacity.
Five for the rifle. Five for the weapons. A
total of 370 rounds.

     And we have confidential tips from a
neighborhood in which the neighbors are
describing seeing this defendant walking
around, plain view, carrying weapons. This is
blatant disregard for the law, for the safety
of the community that he places in danger.

     I am aware and I read carefully that he
said that he got a weapon after his brother's
killing for his own safety. But this is not
a weapon for [his] own safety. This is kind
of being prepared for a war.

      In addition to that, the seizure lead to
the eight cell phones, one black bag, one
black    suitcase    with  paraphernalia  that
included one green box with paraphernalia, one
ziploc baggie with marijuana, a clear baggie
with tobacco leaves, the scale, the drug
manufacturing     materials,   and   the  drug
paraphernalia to which mention was made. The
ziplocs with some items that were color coded
like the ones that are used to package and set
for distribution, narcotics.

     I'm not making any sort of determination
that this defendant was involved in drug
trafficking, but everything points out to the
commission of related offenses and the weapons
were possessed in relation to . . . .

     . . .




                    - 9 -
                In this particular case, I think that the
           facts clearly depict the need for protection
           of the public.

           The court went on to express its view that Tirado-

Nieves's circumstances warranted a "departure" from the Guidelines

range.    The court stated that, "considering all the factors,

considering that a sentence not harsher than necessary is to be

imposed," it was imposing a term of 86 months' imprisonment and

three years of supervised release for each count, to be served

concurrently.   Defense counsel renewed his objection to the above-

Guidelines sentence and asked for reconsideration, which the court

denied.   This timely appeal followed.

                                    II.

           Tirado-Nieves contends that his sentence is procedurally

unreasonable for two reasons.    First, he argues that the district

court committed clear error by applying the four-point enhancement

under Guidelines § 2K2.1(b)(6)(B).        Second, he asserts that the

district court failed to provide the notice required by Rule 32(h)

of the Federal Rules of Criminal Procedure before imposing a

sentence that departs from the Guidelines.

A.   Standard of Review

           While   our    "review     [of]   the   district   court's

interpretation of the Sentencing Guidelines [is] de novo," we

review "factual findings for clear error[] and [the] application

of the Guidelines to a particular set of facts on a 'sliding


                                - 10 -
scale'"   --       i.e.,   giving   closer    scrutiny   to    law-dominated

judgments.        United States v. Cannon, 589 F.3d 514, 516-17 (1st

Cir. 2009) (quoting United States v. Sicher, 576 F.3d 64, 71 & n.6

(1st Cir. 2009)); see also United States v. Zehrung, 714 F.3d 628,

631 (1st Cir. 2013). When a defendant challenges the factual basis

for the district court's application of a sentencing enhancement,

"we ask only whether the court clearly erred in finding that the

government proved the disputed fact by a preponderance of the

evidence."     United States v. Luciano, 414 F.3d 174, 180 (1st Cir.

2005) (quoting United States v. Powell, 50 F.3d 94, 103 (1st Cir.

1993)).

B.   The Applicability of U.S.S.G. § 2K2.1(b)(6)(B)

             1.    Legal Background

             The    Sentencing   Guidelines    provide   for   a   four-level

increase in the offense level when the defendant "possessed any

firearm or ammunition in connection with another felony offense."

U.S.S.G. § 2K2.1(b)(6)(B).          In 2006, responding to a circuit

conflict on the meaning of "in connection with," see U.S.S.G. app.

C supp., amd. 691, at 177 (Nov. 2011); United States v. Paneto,

661 F.3d 709, 717 (1st Cir. 2011), the Sentencing Commission added

an application note explaining that the requirement is met "if the

firearm . . . facilitated, or had the potential of facilitating,

another felony offense."         U.S.S.G. § 2K2.1(b)(6) cmt. n.14(A).




                                    - 11 -
              A second clarification provided by the new note is

particularly pertinent here.         Note 14(B)(ii) states that, "in the

case of a drug-trafficking offense in which a firearm is found in

close proximity to drugs, drug-manufacturing materials, or drug

paraphernalia," the enhancement applies without the need for a

specific finding by the sentencing court that the firearms were

possessed "in connection with" the drug offense.             U.S.S.G. § 2K2.1

cmt. n.14(B)(ii).7       In other words, when the defendant's other

felony for purposes of § 2K2.1(b)(6)(B) "is drug trafficking, the

guideline means that the enhancement is appropriate whenever the

firearm is in close proximity to the drugs."             Paneto, 661 F.3d at

717. The application note states that the enhancement is warranted

in such instances because "the presence of the firearm has the

potential     of   facilitating     another   felony    offense."     U.S.S.G.

§ 2K2.1 cmt. n.14(B).       Reflecting that view, we have recognized

that a gun can facilitate drug distribution "by emboldening the

enterprise, aiding the collection of a drug debt, or in any number

of foreseeable ways."       Cannon, 589 F.3d at 519; see also United

States   v.    Rivera   Calderón,    578   F.3d   78,   94   (1st   Cir.   2009)

(observing that, "[i]n drug trafficking[,] firearms have become



     7  Note 14(B)(i) similarly provides for the automatic
application of the four-level enhancement in the case of a burglary
in which the defendant found and took a firearm, "even if the
defendant did not engage in any other conduct with that firearm
during the course of the burglary."


                                     - 12 -
'tools of the trade'" (quoting United States v. McGuire, 389 F.3d

225, 230 (1st Cir. 2004))).

          As   we   previously   have   noted,   however,   the   express

reference to drug trafficking crimes in Note 14(B)(ii) leaves "open

the question of whether having a firearm in connection with a

simple drug possession offense is sufficient," on its own, to

trigger the four-level enhancement.       Paneto, 661 F.3d at 716 n.5

(emphasis added); see also United States v. Matthews, 749 F.3d 99,

106 n.8 (1st Cir. 2014).    Although we have not yet answered that

question as a general matter,8 multiple circuits have held that

the mere proximity of a firearm is not enough to justify the four-


     8 In United States v. Reyes-Torres, 979 F.3d 1, 7-8 (1st Cir.
2020), we indicated that the simultaneous possession of drugs and
a firearm outside the home can suffice to trigger the enhancement,
citing cases finding the requisite connection because a firearm
carried in public may embolden the defendant to possess the drugs
or serve as protection. See, e.g., United States v. Justice, 679
F.3d 1251, 1255 (10th Cir. 2012) ("A reasonable person could find
that the firearms gave [the defendant] a sense of security
emboldening him to venture from his home with drugs that someone
might wish to take from him by force."); cf. United States v.
Smith, 535 F.3d 883, 886 (8th Cir. 2008) (rejecting emboldenment
theory where defendant possessed drugs and firearms at home); see
also United States v. West, 643 F.3d 102, 116 (3d Cir. 2011)
(stating that the evidence permitting a finding that defendant's
possession of a firearm emboldened him or served as protection
"must be something more than simultaneous possession of a small
quantity of drugs and a firearm in the same vehicle"). However,
in Reyes-Torres, we also explicitly held that the enhancement was
justified because the undisputed facts showed that the defendant
was "clearly in possession of [a] machine gun in furtherance of
drug trafficking." 979 F.3d at 8 (emphasis added). Accordingly,
Reyes-Torres provides, at most, a partial answer to the possession-
only question -- i.e., when the possession is outside the home in
circumstances supporting the emboldenment rationale.


                                 - 13 -
level increase when the other felony is drug possession.       See

United States v. Briggs, 919 F.3d 1030, 1032 (7th Cir. 2019);

United States v. West, 643 F.3d 102, 114 (3d Cir. 2011); United

States v. Jeffries, 587 F.3d 690, 693 (5th Cir. 2009); United

States v. Jenkins, 566 F.3d 160, 163-64 (4th Cir. 2009); United

States v. Fuentes Torres, 529 F.3d 825, 827 (8th Cir. 2008).   The

rationale for caution in such instances is that the simultaneous

presence of guns and a small amount of drugs is more likely to be

an "accident or coincidence."    Jenkins, 566 F.3d at 163 (quoting

United States v. Blount, 337 F.3d 404, 411 (4th Cir. 2003)); see

also, e.g., West, 643 F.3d at 116; United States v. Blankenship,

552 F.3d 703, 705 (8th Cir. 2009).9      Hence, in such cases, the

courts hold that Application Note 14(A), rather than Note 14(B)(ii)

applies, and "the district court must affirmatively make a finding

that the weapon or weapons facilitated the drug offense before


     9 The possibility that both firearms and drugs would be at a
crime scene only fortuitously was noted in Smith v. United States,
508 U.S. 223 (1993).      There, the Supreme Court addressed a
sentencing penalty, under 18 U.S.C. § 924(c)(1), for defendants
who use or carry a firearm "in relation to" a drug trafficking
offense.   Id. at 227.   The Court stated that "in relation to"
"clarifies that the firearm must have some purpose or effect with
respect to the drug trafficking crime; its presence or involvement
cannot be the result of accident or coincidence." Id. at 238. In
describing the requisite relationship, the Court explained that
"the gun at least must 'facilitat[e], or ha[ve] the potential of
facilitating,' the drug trafficking offense." Id. (quoting United
States v. Stewart, 779 F.2d 538, 540 (9th Cir. 1985) (Kennedy,
J.)). The Sentencing Commission expressly adopted the language
from Smith to elaborate on "in connection with" in Application
Note 14. See U.S.S.G. app. C supp. amd. 691, at 177 (Nov. 2011).


                                - 14 -
applying the adjustment."      Blankenship, 552 F.3d at 705; see also

West, 643 F.3d at 114 (collecting cases).

              2.   Tirado-Nieves's § 2K2.1(b)(6)(B) Enhancement

              Tirado-Nieves asserts that the district court erred by

adding the four levels to his sentence because the court expressly

stated that it was "not making any sort of determination that [he]

was involved in drug trafficking," but it then failed to make a

specific finding on how the firearms facilitated the state offense

-- "the illegal possession or the possession of paraphernalia" --

that the court identified as the triggering "other felony."             Put

differently, Tirado-Nieves argues that the district court found

that his "other felony" was merely a possession offense, and the

court therefore needed to -- but did not -- make a specific finding

on how the firearms facilitated that offense.

              In our view, this argument misapprehends the application

of § 2K2.1(b)(6)(B) in the circumstances of this case.               In the

"possession" cases on which Tirado-Nieves relies, courts typically

found   the    enhancement   improperly    applied   where   the   defendant

possessed a small quantity of drugs and there was no evidence of

involvement in drug trafficking.           See, e.g., United States v.

Walker, 900 F.3d 995, 997 (8th Cir. 2018) (per curiam) (reversing

application of the enhancement where the government failed to link

"[t]he user quantity of cocaine" inside a car to a shotgun locked

in the trunk); West, 643 F.3d at 116 (reversing application of


                                  - 15 -
§ 2K2.1(b)(6)(B) where district court made no finding of drug

trafficking or facilitation, and observing that the enhancement

requires "something more than simultaneous possession of a small

quantity of drugs and a firearm in the same vehicle"); Jeffries,

587   F.3d   at    694    (finding     the     § 2K2.1(b)(6)(B)     enhancement

unsupported where defendant possessed a small amount of cocaine

and "no evidence [was] presented that the defendant [was] a

trafficker"); Blankenship, 552 F.3d at 706 (reversing application

of the four-level enhancement where the defendant "possessed a

'user' amount of methamphetamine in his automobile, and there [was]

no evidence or allegation that he is a drug trafficker"); United

States v. Smith, 535 F.3d 883, 885 (8th Cir. 2008) (reversing

application of the enhancement where the defendant "possessed only

an unmeasured quantity of methamphetamine residue"); cf., e.g.,

Jenkins, 566 F.3d at 164 (upholding application of the enhancement

where defendant "simultaneous[ly] possess[ed]" a loaded revolver

and .29 grams of cocaine base on a public street, close to

midnight,    and   near   where   a    gun     had   been   fired   because   the

environment suggested the gun "'was present for protection or to

embolden'" defendant (quoting United States v. Lipford, 203 F.3d

259, 266 (4th Cir. 2000))).




                                      - 16 -
            This   is   not   a   drug    possession    case.10        Although

authorities did find a small amount of marijuana in Tirado-Nieves's

home, it was the drug paraphernalia, not the drugs, on which the

district court focused in its discussion of § 2K2.1(b)(6)(B).                The

propriety of the enhancement thus depends on the court's handling

of Tirado-Nieves's unlawful possession of paraphernalia.               We agree

with    Tirado-Nieves   that,     in   announcing   that   the    enhancement

applied, the district court did not expressly articulate how the

firearms    in   Tirado-Nieves's       bedroom   facilitated,     or   had   the

potential to facilitate, the possession of the drug paraphernalia

also found there.11     Absent such an express finding, the question


       10
        At one point in his brief, Tirado-Nieves refers to the
second felony in this case as "drug possession alone," see
Appellant's Br. at 21, but he notes elsewhere that the other felony
on which the court relied was "seemingly [possession of]
paraphernalia." Id. at 26. The record here cannot reasonably be
viewed to involve "drug possession alone."
       11
        The court twice summed up its view that the enhancement
applied.   First, after the colloquy with the parties about the
applicability of § 2K2.1(b)(6)(B), the court stated: "[G]iven the
quantity and the type, and the type of items, those are indicative
and more indicative than not that those are related to the
commission of another offense.    So the plus four does remain."
The reference to "the quantity and the type" appears to describe
the firearms.
     Second, in reviewing its Guidelines calculation and
explaining its chosen sentence, the court stated: "Since these
weapons were possessed in connection with another felony offense
in which the defendant had reason to believe it would be used in
connection with another felony offense, four . . . points are
added as specified within the guideline calculations at the
Presentence Report." The court, however, did not elaborate on why
or how the firearms would facilitate the possession crime it had
identified as the other felony. See, e.g., Briggs, 919 F.3d at

                                   - 17 -
becomes whether the district court permissibly treated Tirado-

Nieves's possession of paraphernalia as an automatic trigger for

the four-level increase in offense level.                Put simply, we must

determine      whether     the   district     court   properly   treated    the

"possession" felony in these circumstances as akin to the "drug

trafficking offense[s]" covered by Note 14(B)(ii).

              Based on the record before us, and the district court's

own assessment of the evidence, we readily conclude that the court

did   not   err.     The    court   plainly    rejected    defense   counsel's

assertion that the paraphernalia discovered in Tirado-Nieves's

bedroom evidenced only personal drug use.             The court made repeated

reference to "the quantity and type of items" seized and their

location in a bedroom cache.          In addition, in explaining why it

found   the    § 2K2.1(b)(6)(B)      adjustment       applicable,    the   court

expressly referred to the photographs of the paraphernalia that

the prosecutor had highlighted to rebut, in the prosecutor's words,

defense counsel's "minimizing [of] the amount of paraphernalia

that was found."      At one point, the court characterized the items

in the bedroom as "related to [the] drug trade."                     Later, in

reviewing the factors leading to its decision to impose an above-

Guidelines sentence, the court catalogued the paraphernalia found



1033 ("[T]he mere fact that guns and drugs are found near each
other doesn't establish a nexus between them. A court must say
more to connect the two." (citation omitted)).


                                     - 18 -
in the room, including "drug manufacturing materials" and "[t]he

ziplocs with some items that were color coded like the ones that

are   used      to   package      and    set   for   distribution,      narcotics."

(Emphasis added.)

              To be sure, immediately following that listing of items,

the   court     went    on   to    say    it   was   "not   making   any   sort    of

determination         that     this      defendant    was    involved      in    drug

trafficking."         Nonetheless, viewing all of its comments in the

context    of    the    proceeding       as    a   whole,   we   discern   a    clear

determination by the court that Tirado-Nieves unlawfully possessed

drug paraphernalia in a quantity that was indicative of drug

trafficking.         The court chose not to characterize that crime as

"involve[ment] in drug trafficking" per se,12 but it inescapably

had in mind Commonwealth law on the illegal possession of drug

paraphernalia for use in drug dealing.                  As described above, in

identifying Tirado-Nieves's "other felony," the court noted that

"the amount of what is in there, and the color coded, the ziplocs,



      12The court may have declined to find that Tirado-Nieves was
a drug trafficker because the government pointed out during the
sentencing hearing that he had not been charged with a drug
trafficking offense in this case.     In addition, the government
noted that at least some of the items seized were "brand new, ready
to be used" -- possibly suggesting to the court that Tirado-Nieves
had not yet been "involved" in drug trafficking. Alternatively,
the district court could have been observing (albeit imprecisely)
that the evidence was sufficient for a sentence enhancement based
on drug trafficking, but not necessarily sufficient for a
conviction for drug trafficking.


                                         - 19 -
the marijuana, the one edge blades . . . , which are commonly known

to cut material, . . . is more indicative than anything else of

the commission of a state or federal offense.                  And specifically a

state offense."       (Emphasis added.)

             It is a felony in Puerto Rico "to knowingly and with

criminal intent[] use[,] or possess with the intention of using[,]

[certain] drug paraphernalia to . . . pack, repack, refill, store,

keep, contain, conceal, . . . or otherwise introduce into the human

body    a   controlled      substance."             P.R.   Laws     Ann.    tit.     24,

§ 2411b(c)(2).      Puerto Rico also criminalizes the possession of

such paraphernalia with the intent -- among other purposes -- to

distribute    the   items    for    use   in    "stor[ing],        keep[ing],      [or]

contain[ing]" a controlled substance for unlawful drug use.                          Id.

§ 2411b(c)(1).13       Among the drug-related materials cited in the

statute are scales, baking soda, sieves, plastic bags, and "other

containers"    that    could   be    used      to    "pack[]      small    amounts    of



       13
        This latter provision appears aimed at conduct (such as
distribution) that enables others to use the paraphernalia, while
the prior provision appears to primarily target the defendant's
own use of (or intention to use) the paraphernalia. Section (c)(1)
contains language equivalent to the language from section (c)(2)
quoted above, but with a primary focus on the dissemination of the
paraphernalia. It states, in relevant part, that it is unlawful
"to knowingly, and with criminal intent . . . possess with the
intent   of    distributing,   selling,   disposing,    delivering,
transporting or concealing" specified drug paraphernalia "in order
to . . . pack, repack, refill, store, keep, contain, conceal . . .
or otherwise introduce a controlled substance into the human body."
P.R. Laws Ann. tit. 24, § 2411b(c)(1).


                                     - 20 -
controlled    substances"   --   all    items   found    in   Tirado-Nieves's

possession, some in large quantity.             P.R. Laws Ann. tit. 24,

§ 2411b(a).

             The district court also highlighted the nature of the

firearms found in the bedroom.         Tirado-Nieves possessed not merely

a single gun, but a collection of guns and ammunition -- including

an automatic weapon -- that the district court described as "an

arsenal."    Those firearms, found in proximity to a large amount of

paraphernalia commonly associated with drug-trafficking, further

distanced the facts here from a "possession" offense in which drugs

and   firearms    are   more     likely    to    be     in    proximity   only

coincidentally.    See United States v. Reyes-Torres, 979 F.3d 1, 9

(1st Cir. 2020) (citing "[t]he nature of the firearm found -- a

pistol modified to act as a machinegun" -- among the factors

"demonstrat[ing] that this gun was not meant merely for personal

protection").

             In sum, the undisputed facts in this record present a

scenario that is nothing like the "simple drug possession offense"

for which courts have required an explicit facilitation finding to

ensure that an enhancement under § 2K2.1(b)(6)(B) is warranted.

Paneto, 661 F.3d at 716 n.5.       Although the bare fact that Tirado-

Nieves possessed the firearms and drug items in his home might in

some circumstances suggest happenstance, see, e.g., Blankenship,

552 F.3d at 705, the evidence here powerfully indicated otherwise.


                                  - 21 -
Given the quantity and type of firearms and drug-related items,

the facts closely resemble those for which Application Note 14(B)

assumes that "the presence of the firearm[s] has the potential of

facilitating    another       felony    offense."      U.S.S.G.     § 2K2.1    cmt.

n.14(B).

             Unquestionably, our review would have been aided by an

explicit statement on whether the district court was applying

Application Note 14(A) or 14(B), and the basis for its conclusion

that Tirado-Nieves's possession of firearms facilitated his other

felony offense.       However, this is not a case where the ambiguities

require us to remand for clarification.               Cf. Briggs, 919 F.3d at

1033   (remanding     for     further    findings    on    the   § 2K2.1(b)(6)(B)

enhancement    because      "we   don't    know     what   the    district    court

thought").    The court clearly found that the possession offense at

issue here was linked to drug trafficking, and its disinclination

to label Tirado-Nieves a drug trafficker does not negate the force

of the evidence supporting that finding.

             Hence,     put     simply,     the     evidence       was   "plainly

sufficient," Reyes-Torres, 979 F.3d at 8, to support the court's

conclusion that the firearms were possessed "in connection with"

Tirado-Nieves's unlawful possession of the drug-related items --

an offense that, under Puerto Rico law and on this record, is at

least akin to a drug trafficking crime.              Accordingly, we conclude




                                        - 22 -
that the district court did not err by imposing the four-level

enhancement pursuant to § 2K2.1(b)(6)(B).

C.   Notice of "Departure"

             The parties dispute whether Tirado-Nieves sufficiently

preserved his second claim of error and thus disagree about the

applicable standard of review.       Because the claim fails regardless

of the standard applied, we assume, favorably to Tirado-Nieves,

that the claim was preserved.

             Citing Rule 32(h) of the Federal Rules of Criminal

Procedure,     Tirado-Nieves      contends     that      his    sentence       was

procedurally unreasonable because the district court "departed"

sua sponte from the Guidelines range of 57 to 71 months without

providing the necessary notice of that possibility.                Tirado-Nieves

is correct that Rule 32(h) requires a sentencing court to provide

"reasonable notice" of its intent to "depart from the applicable

sentencing range on a ground not identified for departure either

in the presentence report or in a party's prehearing submission."

Fed. R. Crim. P. 32(h).        However, not all sentences outside the

advisory     Guidelines   range    are     subject    to     the    Rule     32(h)

requirement.     When a court imposes a "variance," rather than a

"departure," Rule 32(h) does not apply. Irizarry v. United States,

553 U.S. 708, 714 (2008).

             As we have previously explained, variances are "non-

Guidelines    sentences   that    result    from   the     sentencing      judge's


                                   - 23 -
consideration of factors under 18 U.S.C. § 3553[(a)]," while

departures are non-Guidelines sentences authorized and "'imposed

under the framework set out in the Guidelines.'"             United States v.

Adorno-Molina, 774 F.3d 116, 126 (1st Cir. 2014) (quoting Irizarry,

553 U.S. at 714).       For variances, notice is required only when the

district court plans to premise a non-Guidelines sentence "on some

ground   or    fact    that   would    unfairly   surprise    competent      and

reasonably prepared counsel."          United States v. Politano, 522 F.3d

69, 75 (1st Cir. 2008) (quoting United States v. Vega-Santiago,

519 F.3d 1, 5 (1st Cir. 2008) (en banc)).

              Here, the district court rested its above-Guidelines

sentence on the factors described in 18 U.S.C. § 3553(a) and, thus,

imposed a "variance" rather than a "departure."          Before announcing

the   sentence,       the   court     specifically   stated    that     it   was

"considering the 3553 factors" and then outlined Tirado-Nieves's

age, dependents, education, and employment history.                   The court

went on to describe his substance abuse, mental health treatment,

and the details of the instant offense.              The court also noted

Tirado-Nieves's "disregard for the law" and the importance of

promoting "the safety of the community," phrases that track the

text of the statutory factors.          See 18 U.S.C. § 3553(a)(2)(A)-(C).

Although the court did, at one point, describe its sentence as "a

departure," the court's terminology does not necessarily determine

the nature of the deviation from the Guidelines. See United States


                                      - 24 -
v. Nelson, 793 F.3d 202, 206-07 (1st Cir. 2015) (concluding that

the district court imposed a "variance" when it justified its

above-Guidelines sentence based on the § 3553(a) factors, even

though the court used the word "depart" in the sentencing hearing).

          Because the district court imposed a "variance," not a

departure, it did not violate Rule 32(h).14   Tirado-Nieves does not

argue that he was entitled to notice of the court's intent to

impose a variant sentence on some other basis.      Accordingly, we

reject his claim of procedural error.

          Having found no basis to disturb the sentencing judgment

of the district court, we affirm the sentence it imposed.

          So ordered.




     14 Of course, as we have observed, the distinction between
departures and variances in post-Booker sentencing may be, "[f]or
practical purposes," simply a matter of nomenclature. See United
States v. Santini-Santiago, 846 F.3d 487, 490 (1st Cir. 2017)
(noting the difficulty of "identify[ing] any movement away from
the applicable guidelines sentencing range that can be justified
as a departure but not as a variance"). Nonetheless, here, as we
have explained, the court clearly imposed a variance because it
did not invoke any Guidelines provision as the basis for its
"movement away from the applicable" range. Id.


                              - 25 -